Order issued September /   Y ,2012



                                           In The
                                 <!tourt of Appeals
                      lf.iftil ilistrid of IDexas at ilallas
                                    No. 05-12-00664-CV


                               TOMMY ECfOR, Appellant
                                             v.
                              REANNE VAUGHN, Appellee


                                         ORDER

      We REINSTATE the appeal. Appellee's brief is due twenty days from the date of this order.